Name: 2005/458/EC: Commission Decision of 21 June 2005 granting Italy the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document number C(2005) 1826) (Text with EEA relevance)
 Type: Decision
 Subject Matter: farming systems;  agricultural policy;  European Union law;  Europe
 Date Published: 2005-06-23; 2006-12-12

 23.6.2005 EN Official Journal of the European Union L 160/31 COMMISSION DECISION of 21 June 2005 granting Italy the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document number C(2005) 1826) (Only the Italian text is authentic) (Text with EEA relevance) (2005/458/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), and in particular Article 3(2) thereof, Whereas: (1) Article 3(2) of Council Directive 92/102/EEC provides for the possibility to authorise Member States to exclude from the list of holdings required by Article 3(1) those holdings with no more than three sheep or goats for which no premiums are sought, or one pig, provided that the animals are intended for use or consumption by the owner, and that they are subject to the controls required by the Directive before any movement. (2) The Italian authorities have requested this authorisation as regards holdings with no more than one pig and have given the appropriate assurances in respect of veterinary controls. (3) Therefore Italy should be authorised to apply the derogation. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Italy is authorised to apply the derogation provided for in Article 3(2) of Directive 92/102/EEC as regards holdings with no more than one pig. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 21 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 355, 5.12.1992, p. 32. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8).